Citation Nr: 0839783	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-38 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for loss of vision due 
to histoplasmosis and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In April 2008, to support his claim, the veteran testified at 
a hearing at the Board's offices in Washington DC (Central 
Office hearing).  During the hearing, he submitted additional 
evidence and waived his right to have the RO initially 
consider this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).

The issue of entitlement to service connection for loss of 
vision due to histoplasmosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 21, 2008, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal as 
to the issue of entitlement to service connection for colon 
cancer.

2.  Service connection for loss of vision as a result of 
exposure to herbicides during service was denied by an April 
1994 rating decision, although notified of that decision and 
apprised of his procedural and appellate rights, he did not 
perfect a timely appeal.

3.  The additional evidence received since the April 1994 
denial is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The April 1994 rating decision, which denied entitlement 
to service connection for loss of vision as a result of 
exposure to herbicides during service, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence has been received since the 
April 1994 rating decision denying service connection for 
loss of vision as a result of exposure to herbicides during 
service; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Colon Cancer

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In April 2008, the appellant was afforded a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony has been associated with 
the claims file.  The transcript of the hearing shows that 
the appellant withdrew his appeal for his claim of 
entitlement to service connection for colon cancer.  These 
oral statements, when transcribed, became a "writing."  
Tomlin v. Brown, 5 Vet. App. 355 (1993).

The appellant has withdrawn his appeal as to the claim of 
entitlement to service connection for colon cancer.  Hence, 
there remain no allegations of errors of fact or law as to 
that particular issue for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the claim for service connection for colon 
cancer and said claim is dismissed.

New and Material Evidence

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  With regard to new-and-material evidence 
claims, the VCAA requires notice of the evidence needed to 
reopen the claim - including specifying the reasons for the 
prior final denial, as well as the evidence to establish the 
underlying benefit sought.  See also Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The April 2006 letter informed the 
veteran of what would constitute new and material evidence to 
reopen his claim for service connection for loss of vision, 
as required by Kent.  Moreover, since his claim for service 
connection for loss of vision is reopened, any potential 
concerns about whether there was VCAA compliance with the 
requirements discussed in Kent are ultimately moot.

Moreover, since the Board is reopening the claim and, on 
remand to the RO, directing further development and 
readjudication on the underlying merits, it would be 
premature to determine whether there has been compliance with 
the VCAA until the requested remand development has been 
completed.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In this case, the appellant's claim of entitlement to service 
connection for loss of vision as a result of exposure to 
herbicides during service was denied in an April 1994 rating 
decision on the basis that the veteran did not have a 
disability found to be caused by Agent Orange.  This rating 
decision is considered final, although the claim may be 
reopened if new and material evidence is submitted; and if 
the claim is reopened, then it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Subsequent to the April 1994 rating decision, VA received 
additional evidence consisting of the veteran's written 
communications and hearing testimony as well as VA and 
private medical records.  The medical records include a June 
2006 statement from a VA LCSW (licensed clinical social 
worker) which provides the opinion that, "[i]n the absence 
of any contradicting evidence, the possibility of this eye 
condition being linked to the environment during military 
service needs to be considered."  It is noted that this 
conclusion is based on research performed by the LCSW as well 
as her experience as coordinator of the Visual Impairment 
Services Team at the VA Medical Center in Martinsburg, West 
Virginia.  In this regard, the Court has held that, in 
determining whether evidence is new and material, the 
credibility of the evidence in question is, preliminarily, to 
be presumed.  If the additional evidence presents a 
reasonable possibility that the claim could be allowed, the 
claim is accordingly reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id; see also Justus v. Principi, 3 Vet. 
App. 510 (1992).

Thus, the evidence added to the record since the prior April 
1994 denial is both new and material.  The statement of the 
VA LCSW is new and material in that, not only was it not 
previously considered by the RO in 1994, but it also provides 
evidence suggesting the veteran has loss of vision as a 
result of the environment during military service.  As such, 
this evidence raises a reasonable possibility that his claim 
will be established.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998) and Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  
Thus, his claim is reopened.  38 C.F.R. § 3.156.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as indicated below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.


ORDER

The appeal for the claim of entitlement to service connection 
for colon cancer is dismissed.

The petition to reopen the claim for service connection for 
loss of vision is granted, subject to the further development 
of this claim on remand.


REMAND

As the claim for service connection for loss of vision is 
reopened, VA's duty to assist now includes obtaining an 
examination or medical opinion, as indicated.  38 C.F.R. 
§ 3.159.

As noted above, the evidence of record includes a statement 
from a VA LCSW which suggests that the veteran has loss of 
vision as a result of the environment during military 
service.  Since the claims file includes evidence of current 
loss of vision, evidence of service in the Republic of 
Vietnam as confirmed by his service medical records, and a 
suggestion that the two may be related, further development 
of medical evidence is indicated.

Accordingly, the case is remanded for the following actions:

1.  The RO should schedule the veteran 
for a VA eye examination to address the 
likely etiology of any current disability 
of either eye.  The examiner must be 
provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should provide diagnoses for all 
current eye disorders, including any 
disorder manifested by loss of vision.  
For each current disorder, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
disorder is causally related to service, 
to include exposure to herbicides during 
service.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

3.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit on appeal remains 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


